


Exhibit 10.8


STOCK AWARD AGREEMENT
(Independent Director)


THIS STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of the     
day of            , 20     (the “Date of Grant”), between CYS Investments, Inc.,
a Maryland corporation (the “Company”), and              (the “Participant”).


R E C I T A L S:


WHEREAS, the Company has adopted the CYS Investments, Inc. 2013 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement; capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Stock Award provided for herein to
the Participant pursuant to the Plan and the terms set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:


1.    Grant of the Stock Award. Subject to the terms and conditions of the Plan
and the additional terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant a stock award (the “Stock Award”) consisting of
______ restricted shares of the Company’s common stock, $.01 par value per share
(the “Restricted Shares”). The Restricted Shares shall vest and become
nonforfeitable in accordance with Section 2 hereof.


2.    Vesting.


(a)    Subject to the Participant’s continued service with the Company, the
Restricted Shares shall vest and become nonforfeitable with respect to
one-hundred percent (100%) of the Restricted Shares on                  ,
20    .


(b)    If not sooner vested and nonforfeitable, the Restricted Shares shall vest
and become nonforfeitable on the date that the Participant’s continued service
with the Company ends on account of the Participant’s illness or injury that
prevents the Participant from discharging the Participant’s duties as a member
of the Company’s Board if the Participant’s service with the Company continues
until such date.


(c)    If not sooner vested and nonforefeitable, the Restricted Shares shall
vest and become nonforfeitable on a Control Change Date if the Participant
continues service with the Company until the Control Change Date..


(d)    Resticted Shares that have not vested and become nonforfeitable on or
before the date the Participant’s service with the Company terminates shall be
forfeited by the Participant without consideration.


(e)    For purposes of this Agreement, “service” means service provided by the
Participant to the Company as a member of the Company’s Board.






--------------------------------------------------------------------------------




3.    Certificates. Certificates evidencing the Restricted Shares shall be
issued by the Company and shall be registered in the Participant’s name on the
stock transfer books of the Company promptly after the date hereof, but shall
remain in the physical custody of the Company or its designee at all times prior
to the vesting of such Restricted Shares pursuant to Section 2. As a condition
to the receipt of this Restricted Stock Award, the Participant shall deliver to
the Company a stock power, duly endorsed in blank, relating to the Restricted
Shares. No certificates shall be issued for fractional Shares.


4.    Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to Section 2 hereof, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights
with respect to the Restricted Shares and the Participant shall receive, when
paid, any dividends on all of the Restricted Shares granted hereunder as to
which the Participant is the record holder on the applicable record date;
provided that the Restricted Shares shall be subject to the limitations on
transfer and encumbrance set forth in Section 7. As soon as practicable
following the vesting of any Restricted Shares pursuant to Section 2,
certificates for the Restricted Shares which shall have vested shall be
delivered to the Participant or to the Participant along with the stock powers
relating thereto.


5.    Legend on Certificates. The certificates representing the vested
Restricted Shares delivered to the Participant shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.


6.    No Right to Continued Service. The granting of the Restricted Shares
evidenced by this Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect the Company’s or any Affiliate’s right to terminate the service of such
Participant.


7.    Transferability. The Restricted Shares may not, at any time prior to
becoming vested pursuant to Section 2, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.


8.    Securities Laws. Upon the vesting of any Restricted Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.


9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the corporate records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


10.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS.


11.    Stock Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Stock Award and the




--------------------------------------------------------------------------------




Restricted Shares granted hereunder are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.


12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the partied hereto have executed this Agreement.


 
CYS INVESTMENTS, INC.
 
 
 
 
By:
 
 
 
Kevin E. Grant, Chief Executive Officer
 
 
 
Agreed and Acknowledged as of the date first above written
 
 
 
 
 





